DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1,19,20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the issue of the amended claim refer to “a first resistor corresponding to the first light source and a second resistor corresponding to the first light source for identifying which light source among the first light source and the second light source is held.” Upon review of the specification, the amended claim language does not appear to correspond with what is being taught by the application, in that Fig 9 and ¶60 indicate different sets of resistors R1 and R2 for different first light source for identifying which light source among the first light source and the second light source is held” will instead be interpreted as “a first resistor corresponding to the first light source and a second resistor corresponding to the  Second light source for identifying which light source among the first light source and the second light source is held.”

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,19 rejected under 35 U.S.C. 103 as being taught by Abramovich; Gil et al. (US 20060091825 A1) in view of Wong; Koon Cheong et al. (US 20150009500 A1) 
Regarding claim 1, Abramovich with Wong teaches, 
An illumination device (abs., “reconfigurable illumination system”) for irradiating light on an object (abs. “for illuminating an object”) in image measurement which performs an appearance inspection of the object, (abs., “linescan camera positioned for having a direct line of sight” can provide “visual inspection of the object”) comprising: 
a light source (¶23 and figs. 2-10, “light sources 104”) irradiating light on the object; (¶23, “light sources 104 can be configured to be directed toward the surface 82 of the object”) 
5a holding mechanism (¶18,17, and Figs. 2-10, “light source 104” on a “mount 116” as depicted in fig. 2-10 that can be received in a track 114 “of the base 110” which support the “light sources 104” of the “illuminator 103”) for detachably holding the light source (¶17, ”illuminator 103 can be modular such that the light sources 104 can be removed, as desired”) according to a predetermined disposition rule, (¶18, “light source 104 can be directed to a desired area of the diffuser 106 or the object 80 to produce a desired degree of direct or diffuse illumination of the object 80”) the light source is detachable for adjusting the number  (¶17 and 18, “light sources 104 can be removed, as desired” such as “completely removed from the illuminator 103”) and disposition of light sources held by the holding mechanism; (¶18, “light source 104 can be rotated and/or translated along the track 114, and can also completely removed from the illuminator 103” such as to rotate and translate to a “desired area” and can use two or one “light source 104” as depicted when comparing figs. 2-10) and 
A mechanical connector (¶18 and figs. 2-10, “track 114”) to electrically connecting with a hardware controller (¶18, “light sources 104 can be independently controlled and can be reconfigured” using “motorized control” that includes “computer control”) which performs a lighting control of the light source held by the holding mechanism. (¶18 and Figs. 2-10, “light source 104” attached to the mount 116 as depicted in figs. 2-10 “can be rotated and/or translated along the track 114” which can be controlled and can be reconfigured “using any motorized control” where “each light source 104 can include a mount 116 that can be received in a track 114 of the base 110”)
	But does not explicitly teach, 
wherein the light source comprises: 
a first light source whose dominant wavelength to be irradiated is a first wavelength; and 
a second light source whose dominant wavelength to be irradiated is a second wavelength different from the first wavelength, and wherein the first light source and the second light source respectively comprises a first resistor corresponding to the first 
	However, Wong teaches additionally, 
wherein the light source (¶65 and Fig. 1-10, “color reader 104” with “light emitter 10”) comprises: 
a first light source (¶65 and Fig. 1-10, “red” first light emitter LED in the “light emitter 10”) whose dominant wavelength to be irradiated is a first wavelength; (¶30, “first light emitter 202 may be configured to generate a red light”) and 
a second light source (¶65 and Fig. 1-10, “green” second light emitter LED in the “light emitter 10”) whose dominant wavelength to be irradiated is a second wavelength (¶30, “second light emitter 204 may be configured to generate a green light”) different from the first wavelength, (¶30. First light emitter generates a “red light” and second light emitter generates a “green light”) and wherein the first light source and the second light source (¶65 and 30, “each LED in light emitter 10” which includes “light emitter 10 is configured to generate a red light beam 31, a green light beam 33”) respectively comprises a first resistor corresponding to the first light source (¶65, “a predetermined resistor combination is used for each LED in light emitter 10“ such as for the “first light emitter” that generates a red light) and a second resistor corresponding to the second light source (¶65, “a predetermined resistor combination is used for each LED in light emitter 10“ such as for the “second light emitter” that generates a green light)for identifying which light source among the first light source and the second light source is held. (¶65, “a predetermined resistor combination is used for each LED in light emitter 10 to identify the color” to “emit the corresponding signal”) 


Regarding claim 19, it is the device claim similar to claim 1. Refer to the rejection of claim 1 to teach the rejection of claim 19. 

Claim 2,4 rejected under 35 U.S.C. 103 as being unpatentable over Abramovich; Gil et al. (US 20060091825 A1) in view of Wong; Koon Cheong et al. (US 20150009500 A1) in view of Arnold; Stephen C. (US 6170963 B1). 
Regarding claim 2, Abramovich with Wong teaches the limitations of claim 1,
	But does not explicitly teach the additional limitation of claim 2,
	However, Arnold teaches additionally, 
a substrate member (4:59-67, 5:1-23, and fig 6, “a circuit board”) provided with a plurality of linking parts (4:59-67, 5:1-23, and fig. 6, “complementary socket 6A”) detachably linked to an end part (4:59-67, 5:1-23, and Fig. 6, at least one pin 4A that is “protruding from the surface 20 of the LED module 1”) of the light source (4:59-67, 5:1-23, and Fig. 6, “LED module 1 is placed on the circuit board, the pin 4A engages the complimentary socket 6A of the circuit board”) according to the predetermined disposition rule, (4:59-67, 5:1-23, and Fig. 6, such that “additional (optional) pins 4A may be located on the sides of the housing 2 of the LED module and a complimentary connective feature in a form of a socket 6A may also be formed in this housing” with the connections are “constructed with the complimentary sockets spaced a distance equal to the LED module width”) and the end part (4:59-67, 5:1-23, and Fig. 6, “at least one pin 4A” that is “protruding from the surface 20 of the LED module 1”) is provided at a position different from a light emitting surface of the light source. (4:13-27,4:47-54, and Fig. 1A, “LED die 10 is mounted on surface 12 of the housing 2 of the LED module 1” which is a different surface from the “surface 20 of the housing 2” as depicted in Fig. 1A)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reconfigurable illumination of Abramovich with the light emitter calibration of Wong with the light housing of Arnold which is formed of LED modules. This type of hardware configuration prevents motion between modules.  

Regarding claim 4, Abramovich with Wong teaches the limitations of claim 1, 
	But does not explicitly teach the additional limitations of claim 4,
	However, Arnold teaches additionally, 
holding mechanism (4:13-27,4:47-54 and Fig. 6, “at least one pin 4A”) 20is formed integrally with the light source (4:13-27,4:47-54 and Fig. 6, “at least one pin 4A protruding from the surface 20 of the LED module”) and links a plurality of light sources to one another according to the predetermined disposition rule. (4:13-27,4:47-54 and Fig. 6, “sockets 6A and pins 4A of the adjacent LED modules may engage one another (not shown), forming an LED array that can then be placed on a circuit board.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reconfigurable illumination of Abramovich with the light .  

Claim 3,14-16 rejected under 35 U.S.C. 103 as being unpatentable over Abramovich; Gil et al. (US 20060091825 A1) in view of Wong; Koon Cheong et al. (US 20150009500 A1) in view of Arnold; Stephen C. (US 6170963 B1) in view of Sun; Zhuoli (US 20150355101 A1).
Regarding claim 3, Abramovich with Wong with Arnold teaches the limitation of claim 2,
	Arnold teaches additionally, 
mechanical connector (4:59-67, 5:1-23, Fig. 6, “pin 4A”) is formed integrally with the substrate member, (4:59-67, 5:1-23, Fig. 6, “pin 4A engages the complimentary socket 6A of the circuity board” such that “pin and the socket are circular in cross section”)
	But does not explicitly teach the additional limitations of claim 3,
	However, Sun teaches additionally, 
the lighting control of the light source (¶80, “illumination controlling section performs control so as to turn on three or more illumination sections”) is performed by the controller by connecting the light source to one linking part among the plurality of linking parts. (¶71 and Fig. 1, “respective cables 71, 72, 73, 74” such that “illumination sections are connected to an illumination dividing unit 75 via the respective cables 71, 72, 73, 74, and are further connected to the illumination controlling section 31 via a cable 76.”)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reconfigurable illumination of Abramovich with the light emitter calibration of Wong with the light housing of Arnold with the inspection apparatus of 

Regarding claim 14, dependent on claim 2, it is the device claim similar to claim 13, dependent on claim 1. Refer to the rejection of claim 13 to teach the rejection of claim 14. 

Regarding claim 15, dependent on claim 3, it is the device claim similar to claim 13, dependent on claim 1. Refer to the rejection of claim 13 to teach the rejection of claim 15. 

Regarding claim 16, dependent on claim 4, it is the device claim similar to claim 13, dependent on claim 1. Refer to the rejection of claim 13 to teach the rejection of claim 16. 

Claim(s) 13,20 rejected under 35 U.S.C. 103 as being taught by Abramovich; Gil et al. (US 20060091825 A1) in view of Wong; Koon Cheong et al. (US 20150009500 A1) in view of Sun; Zhuoli (US 20150355101 A1).
Regarding claim 13, Abramovich with Wong teaches the limitation of claim 1,
But does not explicitly teach the additional limitation of claim 9,
	Sun teaches additionally,
a light source having a housing in a first shape; (¶77 and Fig. 6, “arrange illumination sections, each of which is configured in a bar shape, in a rectangular form” as shown in a schematic plan view of FIG. 6) and 
a light source having a housing in a second shape different from the first shape. (¶77 and Fig. 7, “arrange illumination sections in a polygonal form” different from “in a rectangular form” as shown in a schematic plan view of FIG. 7)


Regarding claim 20, Abramovich with Wong teaches, 
An image processing system for performing image measurement with use of an appearance image of an object, (¶15,16, and fig. 2, “manufacturing applications of surface defect inspection and dimension measurement, the present teachings can be used for machine vision or other visual inspection processes” where “the camera 102 views a surface 82 of a part or object 80”) comprising: 
A camera configured to image the object (¶16, “the camera 102 views a surface 82 of a part or object 80”) and generating the appearance image; (¶28, where the imaging “provides sharp images of the boundary edges of the object 80”)  
an illumination device for irradiating light (¶16,17, and figs. 2-10, “illuminator 103 that includes one or more light sources 104”) on the object; (¶17, “for visual inspection of an object 80”) and 
a hardware controller (¶18, “motorized controller” that includes “computer control”) configured to control the illumination device (¶18, “light sources 104” can be controlled and can be reconfigured by “using any motorized control” that includes “computer control”) 25wherein the illumination device comprises:  
41File: 84108usfa light source irradiating light on the object; (¶23, “light sources 104 can be configured to be directed toward the surface 82 of the object”)
(¶18,17, and Figs. 2-10, “light source 104” on a “mount 116” as depicted in fig. 2-10 that can be received in a track 114 “of the base 110” which support the “light sources 104” of the “illuminator 103”) for detachably holding the light source (¶17, ”illuminator 103 can be modular such that the light sources 104 can be removed, as desired”) according to a predetermined disposition rule, (¶18, “light source 104 can be directed to a desired area of the diffuser 106 or the object 80 to produce a desired degree of direct or diffuse illumination of the object 80”) the light source is detachable for adjusting the number (¶17 and 18, “light sources 104 can be removed, as desired” such as “completely removed from the illuminator 103”) and disposition of light sources held by the holding mechanism; (¶18, “light source 104 can be rotated and/or translated along the track 114, and can also completely removed from the illuminator 103” such as to rotate and translate to a “desired area” and can use two or one “light source 104” as depicted when comparing figs. 2-10) and 
a mechanical connector electrically connecting with the controller. (¶18,17, and Figs. 2-10, “light source 104 can include a mount 116”as depicted in fig. 2-10 that can be received in a track 114 “of the base 110” which support the “light sources 104” of the “illuminator 103” that is “using any motorized control” that includes “computer control”)
	but does not explicitly teach, 
a hardware controller configured to control the imaging part, 
wherein the light source comprises: 

a second light source whose dominant wavelength to be irradiated is a second wavelength different from the first wavelength, and wherein the first light source and the second light source respectively comprises a first resistor corresponding to the first light source and a second resistor corresponding to the first light source for identifying which light source among the first light source and the second light source is held.
	However, Sun teaches additionally, 
a hardware controller configured to control the imaging part, (¶64 and Fig. 1, “image processing part 41 that is connected with the illumination controlling section and the imaging section to control these sections”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reconfigurable illumination of Abramovich with the inspection apparatus of Sun which an image processor controls illumination and imaging sections. This can control the direction and timing of the illumination and capture.
But does not explicitly teach, 
wherein the light source comprises: 
a first light source whose dominant wavelength to be irradiated is a first wavelength; and 
a second light source whose dominant wavelength to be irradiated is a second wavelength different from the first wavelength, and wherein the first light source and the second light source respectively comprises a first resistor corresponding to the first light source and a second resistor corresponding to 
	However, Wong teaches additionally, 
wherein the light source (¶65 and Fig. 1-10, “color reader 104” with “light emitter 10”) comprises: 
a first light source (¶65 and Fig. 1-10, “red” first light emitter LED in the “light emitter 10”) whose dominant wavelength to be irradiated is a first wavelength; (¶30, “first light emitter 202 may be configured to generate a red light”) and 
a second light source (¶65 and Fig. 1-10, “green” second light emitter LED in the “light emitter 10”) whose dominant wavelength to be irradiated is a second wavelength (¶30, “second light emitter 204 may be configured to generate a green light”) different from the first wavelength, (¶30. First light emitter generates a “red light” and second light emitter generates a “green light”) and wherein the first light source and the second light source (¶65 and 30, “each LED in light emitter 10” which includes “light emitter 10 is configured to generate a red light beam 31, a green light beam 33”) respectively comprises a first resistor corresponding to the first light source (¶65, “a predetermined resistor combination is used for each LED in light emitter 10“ such as for the “first light emitter” that generates a red light) and a second resistor corresponding to the second light source (¶65, “a predetermined resistor combination is used for each LED in light emitter 10“ such as for the “second light emitter” that generates a green light)for identifying which light source among the first light source and the second light source is held. (¶65, “a predetermined resistor combination is used for each LED in light emitter 10 to identify the color” to “emit the corresponding signal”) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the reconfigurable illumination of Abramovich with the inspection apparatus of Sun with the light emitter calibration of Wong which combines each LED with a predetermined resistor combination. Having identified LED emitters to a corresponding color can control colorimeter interaction such as cycling through colors to determine the best fitting combination of generated color.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322.  The examiner can normally be reached on Monday thru Friday 10AM-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483